Exhibit 10.1

 

MASTER MANAGEMENT AGREEMENT AND

PROPERTY MANAGEMENT AGREEMENT EXTENSION AGREEMENT

 

This Master Management Agreement and Property Management Agreement Extension
Agreement is made and entered into as of this 29th day of December, 2011 by and
between Inland American Real Estate Trust, Inc., as parent company for the owner
of the various properties, hereinafter referred as “Owner” and Inland American
Apartment Management LLC, Inland American Retail Management LLC, Inland American
Office Management LLC and Inland American Industrial Management LLC,
individually a “Manager” and collectively referred to as “Managers.”

 

R E C I T A L S

 

A.                                   Owner and each Manager are parties to those
certain “Master Management Agreements” relating to properties managed by each
Manager;

 

B.                                     Pursuant to the Master Management
Agreements, Owner and Managers are parties to those certain individual property
management agreements (the “Property Management Agreements”) for various
properties listed as Exhibit A;

 

C.                                     The Master Management Agreements and the
Property Management Agreements will terminate by their terms on December 31,
2011;

 

D.                                    Owner and Managers now desire to extend
the term of the Master Management Agreements and the Property Management
Agreements and make other modifications thereto; and

 

E.                                      On December 27, 2011, the Board of
Directors of Inland American Real Estate Trust, Inc. (“IARETI”) voted to extend
the terms of the Master Management Agreements and the Property Management
Agreements for six (6) months and agree to the modifications more fully set
forth below.

 

NOW THEREFORE, in consideration of mutual agreements as herein expressed and for
other good and valuable consideration exchanged by the parties, it is hereby
agreed as follows:

 

1.                                       Owner and Managers agree that the term
of the Master Management Agreements shall be extended for the period of six (6)
months, commencing January 1, 2012 and terminating on June 30, 2012 (the
“Extension Period”).

 

2.                                       Owner and Managers agree that the term
of the Property Management Agreements shall be extended for the Extension
Period.

 

3.                                       In consideration of the above
extensions, Managers agree to reduce the Property Management Fee for all those
properties listed on Exhibit B hereto from an amount that ranges from 4.5% to
2.99 % of gross revenues to 2.9% of gross revenues, such reduction to be
effective as of January 1, 2012. The properties listed on Exhibit B are commonly
referred to as “Triple Net Lease Properties.”  In the event that Company
acquires additional Triple Net Lease Properties after the date herein,

 

--------------------------------------------------------------------------------


 

Managers agree that the Management Fee for such additional Triple Net Lease
Properties shall be 2.9%.

 

4.                                       Also in consideration of the above
extensions, Managers agree to reduce the Property Management Fee for those
properties listed on Exhibit C from an amount that ranges from 4.5% to 3.9% of
gross revenues to 2.5% of gross revenues, such reduction to be effective as of
January 1, 2012. The properties listed on Exhibit C are commonly referred to as
“Bank Branches.” In the event that the Company acquires additional Bank Branches
after the date herein, Managers agree that the Management Fee for such
additional Bank Branches shall be 2.5%.

 

5.                                       In the event that the Master Management
Agreements and the Property Management Agreements are extended further upon the
expiration of the Extension Period, Managers agree to retain the fee reductions
set forth in paragraphs 3 and 4 above for at least calendar year 2012.

 

6.                                       Except as expressly modified herein,
the terms and conditions of the Master Management Agreement and Property
Management Agreements and the fees chargeable by the Managers for all remaining
properties shall remain unchanged and in full force and effect during the
Extension Period.  Following execution of this Master Management Agreement and
Property Management Agreement Extension Agreement, the terms “Master Management
Agreements” and “Property Management Agreements” shall include the Master
Management Agreement and the Property Management Agreements, as defined herein,
plus this Master Management Agreement and Property Management Agreement
Extension Agreement.

 

7.                                       All capitalized terms, if not defined
in this Master Management Agreement and Property Management Agreement Extension
Agreement shall have the same meaning as defined in the Property Management
Agreements, respectively.

 

IN WITNESS WHEREOF, the parties have executed this Property Management Agreement
Extension Agreement as of the date first written above.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

OWNER:

 

MANAGERS:

 

 

 

INLAND AMERICAN REAL

 

INLAND AMERICAN APARTMENT MANAGEMENT LLC

ESTATE TRUST, INC.

 

 

 

 

 

 

 

By:

/s/ Robert M. Barg

 

 

Name:

Robert M. Barg

 

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Lori J. Foust

 

INLAND AMERICAN RETAIL MANAGEMENT LLC

Name:

Lori Foust

 

 

Title:

Treasurer

 

 

 

 

By:

/s/ Robert M. Barg

 

 

Name:

Robert M. Barg

 

 

Title:

Senior Vice President

 

 

 

 

 

 

INLAND AMERICAN OFFICE MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Robert M. Barg

 

 

Name:

Robert M. Barg

 

 

Title:

Senior Vice President

 

 

 

 

 

 

INLAND AMERICAN INDUSTRIAL MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Robert M. Barg

 

 

Name:

Robert M. Barg

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Property

 

Property Management Company

1.

 

24 Hour, The Woodlands

38 Woodlands Parkway

Woodlands, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

2.

 

24 Hour/249 & Jones Road

21602 Tomball Parkway

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

3.

 

6101 Richmond Building

6101 Richmond Avenue

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

4.

 

Pinehurst Shopping Center

8073 FM 1960 Road E

Humble, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

5.

 

Paradise Shoppes of Largo

10411 Ulmerton Road

Largo, Florida

 

Inland American Retail Management LLC

 

 

 

 

 

6.

 

Saratoga Town Center

5626 Saratoga Boulevard

Corpus Christi, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

7.

 

Willis Town Center

904 W. Montgomery Street

Willis, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

8.

 

Woodforest Square

150 Uvalde Road

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

9.

 

6234 Richmond

6234 Richmond Avenue

Houston, Texas

 

Inland American Office Management LLC

 

 

 

 

 

10.

 

Windemere Village

12020 FM 1960 Road W

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

11.

 

McKesson Distribution Center

3301 Polock Drive

Conroe, Texas

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

12.

 

Eldridge Town Center

12330 FM 1960 Road W

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

13.

 

NTB Eldridge

(G/L at Eldridge Town Center)

12150 FM 1960 Road W

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

14.

 

Chili’s (G/L at Hunting Bayou)

11510 East Freeway

Jacinto City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

15.

 

Saltgrass Restaurant (G/L at Hunting Bayou)

(formerly Joe’s Crab Shack)

11610 East Freeway

Jacinto, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

16.

 

Carver Creek

2020 N. Masters Drive

Dallas, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

17.

 

Blackhawk Town Center

9885 Blackhawk Boulevard

Spring, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

18.

 

11500 Market Street

11500 Market Street

Jacinto City, Texas

 

Inland American Office Management LLC

 

 

 

 

 

19.

 

Cinemark (Tinseltown)

11450 East Freeway

Jacinto City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

20.

 

SBC

2000 W. SBC Center Drive

Hoffman Estates, Illinois

 

Inland American Office Management LLC

 

 

 

 

 

21.

 

Ashford Plaza

12713 Bissonnet

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

22.

 

Antonie Town Center

12430 Tomball Parkway

Houston, Texas

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

23.

 

Highland Plaza

1520 Mason Road

Katy, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

24.

 

West End Square

2237 Highway 6 South

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

25.

 

Atascocita

7072 FM 1960 East

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

26.

 

Winchester Town Center

9344 Jones Road

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

27.

 

Cypress Town Center

12220 Jones Road

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

28.

 

Bridgeside Point Office Building

100 Technology Drive

Pittsburgh, Pennsylvania

 

Inland American Office Management LLC

 

 

 

 

 

29.

 

Lakeview Technology Center

115 Lakeview Parkway

Suffolk, Virginia

 

Inland American Office Management LLC

 

 

 

 

 

30.

 

Friendswood

102 W. Parkwood Avenue

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

31.

 

Cinemark

20915 Gulf Freeway

Webster, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

32.

 

Stables at Town Center Phase I

18425 Champion Forest Drive

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

33.

 

Stables at Town Center II

8765 Spring Cypress

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

34.

 

Walgreen’s

1955 S. National Avenue

Springfield, Missouri

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

35.

 

Bay Colony Town Center

2955 S. Gulf Freeway

League City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

36.

 

Tomball Town Center

14060 FM-2920 Road

Tomball, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

37.

 

Triangle Center

1015 Ocean Beach Highway

Longview, Washington

 

Inland American Retail Management LLC

 

 

 

 

 

38.

 

Cinemark 12

3311 Silverlake Village

Pearland, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

39.

 

Monadnock Marketplace

30 Ash Brook Road

Keene, New Hampshire

 

Inland American Retail Management LLC

 

 

 

 

 

40.

 

Hyde Park/Stop & Shop

5 Saint Andrews Road

Hyde Park, New York

 

Inland American Retail Management LLC

 

 

 

 

 

41.

 

Thermo Process Systems Industrial Bldg.

Office/Warehouse/Distribution Facility

1410 Gillingham Lane

Sugarland, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

42.

 

Lakewood Phase I

5353 W. Atlantic Boulevard

Margate, Florida

 

Inland American Retail Management LLC

 

 

 

 

 

43.

 

Hunting Bayou

11420 E. Freeway I-10

Jacinto City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

44.

 

Southgate Apartments

10960 Southgate Manor Drive

Louisville, Kentucky

 

Inland American Apartment Management LLC

 

 

 

 

 

45.

 

Canfield Plaza

525 E. Main Street

Canfield, Ohio

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

46.

 

Shakopee

1698 Vierling Drive

Shakopee, Minnesota

 

Inland American Retail Management LLC

 

 

 

 

 

47.

 

Lincoln Mall

622 George Washington Highway

Lincoln, Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

48.

 

Stop & Shop — Cumberland

70 Mendon Road

Cumberland, Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

49.

 

Stop & Shop — Malden

99 Charles Street

Malden, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

50.

 

Stop & Shop — Swampscott

450 Paradise Road

Swampscott, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

51.

 

Stop & Shop — Southington

505 N. Main Street

Southington, Connecticut

 

Inland American Retail Management LLC

 

 

 

 

 

52.

 

Stop & Shop — Framingham

19 Temple Street

Framingham, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

53.

 

Stop & Shop — Bristol

605 Metacom Avenue

Bristol, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

54.

 

Stop & Shop — Sicklerville

542 Berlin-Cross Key

Sicklerville, New Jersey

 

Inland American Retail Management LLC

 

 

 

 

 

55.

 

Bi-Lo — Greenville

1315 S. Pleasantburg

Greenville, South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

56.

 

Brooks Corner

3143 SE Military Road

San Antonio, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

57.

 

Fabyan Randall Plaza

1980 Fabyan Parkway

Batavia, Illinois

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

58.

 

Market at Hilliard

1852 Hilliard Rome

Hilliard, Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

59.

 

Spring Town Center

Phase I & II

21106 Kuykendahl Road

Spring, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

60.

 

CyFair Town Center

17445 Spring Cypress

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

61.

 

Eldridge Lakes Town Center

6350 N. Eldridge Parkway

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

62.

 

Dulles Executive Plaza

(DEP I & II)

13530 & 13560 Dulles Technology Drive

Herndon, Virginia

 

Inland American Office Management LLC

 

 

 

 

 

63.

 

Sherman Town Center

3606 Town Center

Sherman, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

64.

 

IDS Center

80 S. 8th Street

Minneapolis, Minnesota

 

Inland American Office Management LLC

 

 

 

 

 

65.

 

Buckhorn Plaza

60-76 Lunger Drive

Bloomsburg, Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

66.

 

Stringtown — Parkway Centre North

Phases I & II

1656 Stringtown Road

Grove City, Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

67.

 

Lincoln Village

6165 N. Lincoln Avenue

Chicago, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

68.

 

Doral-Waukesha

21875 Doral Road

Waukesha, Wisconsin

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

69.

 

500 Hartland LLC

500 N. Lake Shore Drive

Hartland, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

70.

 

55th Street Investment LLC

9625 55th Street

Kenosha, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

71.

 

Washington Mutual Building

3801 S. Collins

Arlington, Texas

 

Inland American Office Management LLC

 

 

 

 

 

72.

 

Industrial Drive LLC

301 Industrial Drive

Horicon, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

73.

 

Plaza at Eagle’s Landing

1056 Eagle’s Landing

Stockbridge, Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

74.

 

Glendale Heights LP (1)

125 E. Army Trail Road

Glendale Heights, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

75.

 

Glendale Heights LP (2)

125 E. Army Trail Road

Glendale Heights, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

76.

 

Glendale Heights LP (3)

125 E. Army Trail Road

Glendale Heights, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

77.

 

Regional Road Venture LLC

725 N. Regional Road

Greensboro, North Carolina

 

Inland American Office Management LLC

 

 

 

 

 

78.

 

Lexington Road Venture LLC

1575 Lexington Road

Athens, Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

79.

 

315 Kirk Road LLC

315 Kirk Road

St. Charles, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

80.

 

Westport Investment LLC

4500 Westport Drive

Mechanicsburg, Pennsylvania

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

81.

 

Deerpark Seaco LLC

1114 Seaco Avenue

Deer Park, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

82.

 

Commons Drive LP

3901 Liberty Street

Aurora, Illinois

 

Inland American Office Management LLC

 

 

 

 

 

83.

 

1800 Bruning Drive LLC

1800 Bruning Drive

Itasca, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

84.

 

Bay Meadow Holding LLC

6752 Baymeadow Drive

Glen Burnie, Maryland

 

Inland American Industrial Management LLC

 

 

 

 

 

85.

 

Santee Investment Property LLC

101 Civic Center Drive

Santee, California

 

Inland American Office Management LLC

 

 

 

 

 

86.

 

Newtown LP

629 Newtown Road

Virginia Beach, Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

87.

 

Clarion Venture LLC

300 10th Street NW

Clarion, Iowa

 

Inland American Industrial Management LLC

 

 

 

 

 

88.

 

State Street Market

6380 E. State Street

Rockford, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

89.

 

Houston Lakes Venture LP

8900 Lakes at 610 Drive

Houston, Texas

 

Inland American Office Management LLC

 

 

 

 

 

90.

 

New Forest Crossing Phase II

6025 Sam Houston Parkway

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

91.

 

One AT&T Center

909 Chestnut Street

St. Louis, Missouri

 

Inland American Office Management LLC

 

 

 

 

 

92.

 

Shops at Sherman Plaza

1600-1620 Sherman Avenue

Evanston, Illinois

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

93.

 

C&S Wholesale Grocer

56 Summit Lock Road

Westfield, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

94.

 

C&S Wholesale Grocer

95 N. Hatfield Road

North Hatfield, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

95.

 

C&S Wholesale Grocer

142 Elm Street

South Hatfield, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

96.

 

C&S Wholesale Grocer

100 Old Philadelphia Road

Aberdeen, Maryland

 

Inland American Industrial Management LLC

 

 

 

 

 

97.

 

Kinross Lakes

3900 Kinross Lakes Parkway

Richfield, Ohio

 

Inland American Office Management LLC

 

 

 

 

 

98.

 

Ottawa Bradley, LLC

421 E. Stevenson Road

Ottawa, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

99.

 

Parkway Outlot, Building B

1656 Stingtown Road

Grove City, Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

100.

 

Market at Hamilton

1320-1380 North Hamilton Road

Gahanna, Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

101.

 

Tri-State Holdings III

(Indianhead Road)

50 Indianhead Drive

Mosinee, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

102.

 

Tri-State Holdings I

(Foster Road)

321 Foster Avenue

Wood Dale, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

103.

 

Tri-State Holdings II

(Airport Road)

7300 Airport Road

Houston, Texas

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

104.

 

Denver Highlands Holding, LLC

8822 South Ridgeline Boulevard

Highlands Ranch, Colorado

 

Inland American Office Management LLC

 

 

 

 

 

105.

 

Mount Zion Road, LLC

135 South Mt. Zion Road

Lebanon, New Jersey

 

Inland American Industrial Management LLC

 

 

 

 

 

106.

 

Libertyville Associates, LLC

700 N. Highway 45

Libertyville, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

107.

 

The Radian

(U PENN)

Philadelphia, Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

108.

 

Schneider Electric

1354 Clifford Avenue

Loves Park, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

109.

 

Fields Apartment Homes

1333 Fenbrook Lane

Bloomington, Indiana

 

Inland American Apartment Management LLC

 

 

 

 

 

110.

 

Waterford Apartments

2200 Business Center Drive

Pearland, Texas

 

Inland American Apartment Management LLC

 

 

 

 

 

111.

 

Crossroads at Chesapeake Square

4107 Portsmouth Boulevard

Chesapeake Bay, Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

112.

 

Chesapeake Commons

4107 Portsmouth Boulevard

Chesapeake Bay, Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

113.

 

AT&T

(Cleveland)

45 Erieview Plaza

Cleveland, Ohio

 

Inland American Office Management LLC

 

 

 

 

 

114.

 

Landings at Clear Lake

(Alexan Landing)

501 Sarah Deel Drive

Webster, Texas

 

Inland American Apartment Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

115.

 

Airport Distribution Center #2

4148-4194 Concorde Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

116.

 

Airport Distribution Center #4

4280-4290 Concorde Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

117.

 

Airport Distribution Center #7

4313 Air Trans Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

118.

 

Airport Distribution Center #8

4299 Air Trans Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

119.

 

Airport Distribution Center #9

4056 Homewood Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

120.

 

Airport Distribution Center #10

4400 Delp Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

121.

 

Airport Distribution Center #11

3970 Senator Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

122.

 

Airport Distribution Center #15

3736 New Getwell Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

123.

 

Airport Distribution Center #16

3900 New Getwell Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

124.

 

Airport Distribution Center #18

3983-4027 Senator Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

125.

 

Airport Distribution Center #19

4011-3977 Raines Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

126.

 

Delp Distribution Center #2

3901-3921 Delp Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

127.

 

Delp Distribution Center #5

4319 Delp Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

128.

 

Delp Distribution Center #8

4486-4524 Delp Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

129.

 

Southwide Industrial Center #5

2893-2909 Shortside Lane

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

130.

 

Southwide Industrial Center #6

2870-2904 Cargo Circle

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

131.

 

Southwide Industrial Center #7

3638-3684 Contract Drive

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

132.

 

Southwide Industrial Center #8

3558 Lamar Avenue

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

133.

 

Stone Fort Distribution Center #1

2100 Amincola Highway

Chattanooga, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

134.

 

Stone Fort Distribution Center #4

4121 South Creek Road

Chattanooga, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

135.

 

14th Street Market

2200 E. 14th Street

Plano, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

136.

 

Bellerive Plaza

170 Bellerive Boulevard

Lexington, Kentucky

 

Inland American Retail Management LLC

 

 

 

 

 

137.

 

Brandon Centre South

1903 Lumsden Road

Tampa, Florida

 

Inland American Retail Management LLC

 

 

 

 

 

138.

 

Cross Timbers Court

745 Cross Timbers Road

Flower Mound, Texas

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

139.

 

Custer Creek

3411-3501 Custer Parkway

Richardson, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

140.

 

Donelson Plaza

2500 Lebanon Pike

Nashville, Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

141.

 

East Gate

250 Eastgate Drive

Aiken, South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

142.

 

Flower Mound Crossing

2600-2650 Flower Mound Road

Flower Mound, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

143.

 

Fury’s Ferry

403 Fury’s Ferry Road

Augusta, Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

144.

 

Heritage Heights

4000-4020 William D. Tate Avenue

Grapevine, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

145.

 

Center on Hugh Howell

4420 Hugh Howell Road

Tucker, Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

146.

 

Hunter’s Glen Crossing

3495 Legacy Drive

Plano, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

147.

 

Josey Oaks

4112 North Josey Lane

Carrollton, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

148.

 

Market at Westlake

3700 Bee Caves Road

Austin, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

149.

 

Park West Plaza

302-322 Park Boulevard

Grapevine, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

150.

 

Pioneer Plaza

701 E. Cartwright Road

Mesquite, Texas

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

151.

 

Riverview Village

1050 N.E. Green Oaks Boulevard

Arlington, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

152.

 

Scofield Crossing

1700 West Parmer Lane

Austin, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

153.

 

Shiloh Square

2645 Arapaho Road

Garland, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

154.

 

Suncreek Village

7801 Alma Drive

Plano, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

155.

 

The Highlands

2301 FM 407

Flower Mound, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

156.

 

Gravios Dillion Plaza

Phases I & II

5301-5315 Caroline Drive

High Ridge, Missouri

 

Inland American Retail Management LLC

 

 

 

 

 

157.

 

Pavilions at Hartman Heritage

I-70 and Little Blue Parkway

Independence, Missouri

 

Inland American Retail Management LLC

 

 

 

 

 

158.

 

Legacy Crossing

State Route 95 & US Route 23

Marion, Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

159.

 

Shallotte Commons

5051 Main Street

Shallotte, North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

160.

 

Lakewood Shopping Center, Phase II

5301 West Atlantic Boulevard

Margate, Florida

 

Inland American Retail Management, LLC

 

 

 

 

 

161.

 

Worldgate Plaza (Phases I, II, III & IV)

12801-12901 Worldgate Drive

Herndon, Virginia

 

Inland American Office Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

162.

 

Villages of Kitty Hawk

11801 E. Loop 1604 N

Universal City, Texas

 

Inland American Apartment Management LLC

 

 

 

 

 

163.

 

Northwest Marketplace

13706-13846 Northwest Freeway

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

164.

 

Kinston, LP

104 Enterprise Boulevard

Kinston, North Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

165.

 

Citizens Financial Group

Connecticut

 

Inland American Retail Management LLC

 

 

 

 

 

166.

 

Citizens Financial Group

Delaware

 

Inland American Retail Management LLC

 

 

 

 

 

167.

 

Citizens Mellon Bank Building

13 The Circle

Georgetown, Delaware

 

Inland American Retail Management LLC

 

 

 

 

 

168.

 

Citizens Financial Group

Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

169.

 

Citizens Financial Group

New Hampshire

 

Inland American Retail Management LLC

 

 

 

 

 

170.

 

Citizens Financial Group

Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

171.

 

Citizens Financial Group

Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

172.

 

Citizens Financial Group

New York

 

Inland American Retail Management LLC

 

 

 

 

 

173.

 

Citizens Financial Group

Vermont

 

Inland American Retail Management LLC

 

 

 

 

 

174.

 

Citizens Financial Group

Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

175.

 

Citizens Financial Group

Illinois

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

176.

 

Citizens Financial Group

Michigan

 

Inland American Retail Management LLC

 

 

 

 

 

177.

 

Citizens Financial Group

New Jersey

 

Inland American Retail Management LLC

 

 

 

 

 

178.

 

Springtown Shopping Center Phase III

21106 Kuykendahl Road

Spring, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

179.

 

Lord Salisbury Center

2645 N. Salisbury Road

Salisbury, Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

180.

 

Riverstone Shopping Center

Highway 6 and 1092 South

Missouri City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

181.

 

Middleburg Crossing

2640 Blanding Boulevard

Middleburg, Florida

 

Inland American Retail Management LLC

 

 

 

 

 

182.

 

Washington Park Plaza

17730-18300 South Halsted Street

Homewood, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

183.

 

Bradley (294 Tollway Venture)

11500 Melrose Avenue

Franklin Park, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

184.

 

4412 Coloma Road

4412 Coloma Road

Coloma, Michigan

 

Inland American Industrial Management LLC

 

 

 

 

 

185.

 

UPS e-Logistics (Persis)

800 North Black Branch Road

Elizabethtown, Kentucky

 

Inland American Industrial Management LLC

 

 

 

 

 

186.

 

Anheuser-Busch (Persis)

235 Barnum Road

Harvard, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

187.

 

Encino Canyon Apartments

21302 Encino Commons Boulevard

Harvard, Massachusetts

 

Inland American Apartment Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

188.

 

Seven Palms Apartments

100 W. Texas Avenue

Webster, Texas

 

Inland American Apartment Management LLC

 

 

 

 

 

189.

 

McKinney Towne Crossing

1940 North Central Expressway

McKinney, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

190.

 

Forest Plaza

760-790 West Johnson Street

Fond du Lac, Wisconsin

 

Inland American Retail Management LLC

 

 

 

 

 

191.

 

Lakeport Commons

5101 Sergeant Road

Sioux City, Iowa

 

Inland American Retail Management LLC

 

 

 

 

 

192.

 

Atlas Cold Storage

1619 Antioch Church Road

Piedmont, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

193.

 

Atlas Cold Storage

2130 Old Georgia Highway

Gaffney, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

194.

 

Atlas Cold Storage

86 Jackson Concourse

Pendergrass, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

195.

 

Atlas Cold Storage

1680 Chandler Road

Gainesville, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

196.

 

Atlas Cold Storage

215 Industrial Park Road

Cartersville, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

197.

 

Atlas Cold Storage

2006 Industrial Boulevard

Piedmont, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

198.

 

Atlas Cold Storage

6765 Imron Drive

Belvidere, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

199.

 

Atlas Cold Storage

240 Chester Street

St. Paul, Minnesota

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

200.

 

Atlas Cold Storage

7130 Winnetka Avenue North

Brooklyn Park, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

201.

 

Atlas Cold Storage

17113 Country Road 29

New Ulm, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

202.

 

Atlas Cold Storage

1000 Arctic Avenue

Zumbrota, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

203.

 

Penn Park

1401 SW 74th Street

Oklahoma City, Oklahoma

 

Inland American Retail Management LLC

 

 

 

 

 

204.

 

Streets of Cranberry

20406-20436 Route 19

Cranberry Township, Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

205.

 

Union Venture (Bradley)

8877 Union Center Road

West Chester, Ohio

 

Inland American Industrial Management LLC

 

 

 

 

 

206.

 

SunTrust I

Alabama

 

Inland American Retail Management LLC

 

 

 

 

 

207.

 

SunTrust I

Washington, D.C.

 

Inland American Retail Management LLC

 

 

 

 

 

208.

 

SunTrust I

Florida

 

Inland American Retail Management LLC

 

 

 

 

 

209.

 

SunTrust I

Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

210.

 

SunTrust I

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

211.

 

SunTrust I

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

212.

 

SunTrust I

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

213.

 

SunTrust I

Tennessee

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

214.

 

SunTrust I

Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

215.

 

SunTrust I Office

Virginia

 

Inland American Office Management LLC

 

 

 

 

 

216.

 

SunTrust I Office

Georgia

 

Inland American Office Management LLC

 

 

 

 

 

217.

 

SunTrust I Office

Maryland

 

Inland American Office Management LLC

 

 

 

 

 

218.

 

SunTrust I Office

North Carolina

 

Inland American Office Management LLC

 

 

 

 

 

219.

 

SunTrust I Office

Florida

 

Inland American Office Management LLC

 

 

 

 

 

220.

 

SunTrust II

Florida

 

Inland American Retail Management LLC

 

 

 

 

 

221.

 

SunTrust II

Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

222.

 

SunTrust II

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

223.

 

SunTrust II

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

224.

 

SunTrust II

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

225.

 

SunTrust II

Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

226.

 

SunTrust II

Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

227.

 

SunTrust II Office

Georgia

 

Inland American Office Management LLC

 

 

 

 

 

228.

 

SunTrust III

Washington, D.C.

 

Inland American Retail Management LLC

 

 

 

 

 

229.

 

SunTrust III

Florida

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

230.

 

SunTrust III

Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

231.

 

SunTrust III

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

232.

 

SunTrust III

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

233.

 

SunTrust III

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

234.

 

SunTrust III

Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

235.

 

SunTrust III

Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

236.

 

SunTrust Office III

Florida

 

Inland American Office Management LLC

 

 

 

 

 

237.

 

SunTrust Office III

Georgia

 

Inland American Office Management LLC

 

 

 

 

 

238.

 

Hillsborough Street Parcels

404 & 406 Hillsborough Street

414 Hillsborough Street & 15 N. Harrington Street

504 Hillsborough Street

Raleigh, North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

239.

 

Alcoa Exchange

SE Corner of Alcoa Road & I-30

Bryant, Arkansas

 

Inland American Retail Management LLC

 

 

 

 

 

240.

 

C&S Wholesale Grocers, Inc. Industrial Building

400 Industrial Drive

Birmingham, Alabama

 

Inland American Industrial Management LLC

 

 

 

 

 

241.

 

95th and Cicero

9621, 9625, 9631 & 9633 S. Cicero Avenue

Oak Lawn, Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

242.

 

Poplin Place

2901 W. US Highway 74

Monroe, North Carolina

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

243.

 

The Radian at UPenn Retail

3909-3929 Walnut Street

Philadelphia, Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

244.

 

Rolling Plains Regional Jail & Detention Center

118 County Road 206

Haskell, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

245.

 

Waterford Place II Villas

2020 Business Center Drive

Pearland, Texas

 

Inland American Apartment Management LLC

 

 

 

 

 

246.

 

Siegen Plaza

6700-6800 Siegen Lane

Baton Rouge, Louisiana

 

Inland American Retail Management LLC

 

 

 

 

 

247.

 

Legacy Woods

1919 E. 2nd Street

Edmond, Oklahoma

 

Inland American Apartment Management LLC

 

 

 

 

 

248.

 

Legacy Corner

777 N. Air Depot

Midwest City, Oklahoma

 

Inland American Apartment Management LLC

 

 

 

 

 

249.

 

Legacy Crossing Apartments

3131 S.W. 89th Street

Oklahoma City, Oklahoma

 

Inland American Apartment Management LLC

 

 

 

 

 

250.

 

Legacy at Arts Quarter Apartments

301 N. Walker Avenue

Oklahoma City, Oklahoma

 

Inland American Apartment Management LLC

 

 

 

 

 

251.

 

Streets of Indian Lake

300 Indian Lake Boulevard

Hendersonville, Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

252.

 

United HealthCare Services, Inc. Building

5701 Katella Avenue

Cypress, California

 

Inland American Office Management LLC

 

 

 

 

 

253.

 

United HealthCare Services, Inc. Building

800 Oak Street

Frederick, Maryland

 

Inland American Office Management LLC

 

 

 

 

 

254.

 

United HealthCare Services, Inc. Building

3100 AMS Boulevard

 

Inland American Office Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

 

 

Green Bay, Wisconsin

 

 

 

 

 

 

 

255.

 

United HealthCare Services, Inc. Building

7440 Woodland Drive

Indianapolis, Indiana

 

Inland American Office Management LLC

 

 

 

 

 

256.

 

United HealthCare Services, Inc. Building

2700 Midwest Drive

Onalaska, Wisconsin

 

Inland American Office Management LLC

 

 

 

 

 

257.

 

United HealthCare Services, Inc. Building

10701 W. Research Drive

Wauwatosa, Wisconsin

 

Inland American Office Management LLC

 

 

 

 

 

258.

 

Home Depot — Lake Park

6201 Peterson Road

Valdosta, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

259.

 

Home Depot — McCalla

6400 Jefferson Metropolitan Parkway

Birmingham (McCalla), Alabama

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Property

 

Property Management Company

1.

 

NTB Eldridge (Ground Lease)

12150 FM 1960 Road West

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

2.

 

Chili’s (G/L at Hunting Bayou)

11500 I-10 East

Jacinto City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

3.

 

Saltgrass Restaurant (G/L at Hunting Bayou)

(formerly Joe’s Crab Shack)

11610 East Freeway

Jacinto, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

4.

 

24 Hour Fitness Center

1800 Lake Woodlands Drive

The Woodlands, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

5.

 

6101 Richmond Avenue Building

6101 Richmond Avenue

Houston, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

6.

 

Cinemark Tinseltown USA

11450 I-10 East

Jacinto City, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

7.

 

Walgreens Drug Store

1955 S. National Avenue

Springfield, Missouri

 

Inland American Retail Management LLC

 

 

 

 

 

8.

 

Super Stop & Shop Supermarket

5 St. Andrews Road

Hyde Park, New York

 

Inland American Retail Management LLC

 

 

 

 

 

9.

 

Cinemark 12

3311 Silverlake Drive

Pearland, Texas

 

Inland American Retail Management LLC

 

 

 

 

 

10.

 

Stop & Shop

70 Mendon Road

Cumberland, Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

11.

 

Stop & Shop

99 Charles Street

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

 

 

Malden, Massachusetts

 

 

 

 

 

 

 

12.

 

Stop & Shop

450 Paradise Road

Swampscott, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

13.

 

Stop & Shop

505 N. Main Street

Southington, Connecticut

 

Inland American Retail Management LLC

 

 

 

 

 

14.

 

Stop & Shop

19 Temple Street

Framingham, Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

15.

 

Stop & Shop

605 Metacom Avenue

Bristol, Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

16.

 

Stop & Shop

542 Berlin-Cross Keys Road

Sicklerville, New Jersey

 

Inland American Retail Management LLC

 

 

 

 

 

17.

 

Bi-Lo

1315 S. Pleasantburg Drive

Greenville, South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

18.

 

Newtown LP

629 Newtown Road

Virginia Beach, Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

19.

 

Lexington Road Venture LLC

1575 Lexington Road

Athens, Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

20.

 

North Pointe One

7405 Magi Road

Hanahan, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

21.

 

Thermo Process Systems Industrial Building

1410 Gillingham Lane

Sugar Land, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

22.

 

Clarion Venture LLC

300 10th Street NW

Clarion, Iowa

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

23.

 

500 North Shore Drive

500 West North Shore Drive

Hartland, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

24.

 

Union Venture

8877 Union Center Road

West Chester, Ohio

 

Inland American Industrial Management LLC

 

 

 

 

 

25.

 

Tri-State Holdings III

(Indianhead Road)

50 Indianhead Drive

Mosinee, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

26.

 

55th Street Investment LLC

9625 55th Street

Kenosha, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

27.

 

Doral-Waukesha

21875 Doral Road

Waukesha, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

28.

 

Industrial Drive LLC

301 Industrial Drive

Horicon, Wisconsin

 

Inland American Industrial Management LLC

 

 

 

 

 

29.

 

Westport Investment LLC

4500 Westport Drive

Mechanicsburg, Pennsylvania

 

Inland American Industrial Management LLC

 

 

 

 

 

30.

 

Bay Meadow Holding LLC

6752 Baymeadow Drive

Glen Burnie, Maryland

 

Inland American Industrial Management LLC

 

 

 

 

 

31.

 

1800 Bruning Drive LLC

1800 Bruning Drive

Itasca, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

32.

 

Bradley (294 Tollway Venture)

11500 Melrose Avenue

Franklin Park, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

33.

 

315 Kirk Road LLC

315 Kirk Road

St. Charles, Illinois

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

34.

 

Deerpark Seaco LLC

1114 Seaco Avenue

Deer Park, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

35.

 

Libertyville Associates, LLC

700 N. Highway 45

Libertyville, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

36.

 

Ottawa Bradley, LLC

421 E. Stevenson Road

Ottawa, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

37.

 

Tri-State Holdings I

(Foster Road)

321 Foster Avenue

Wood Dale, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

38.

 

Tri-State Holdings II

(Airport Road)

7300 Airport Road

Houston, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

39.

 

Mount Zion Road, LLC

135 South Mt. Zion Road

Lebanon, New Jersey

 

Inland American Industrial Management LLC

 

 

 

 

 

40.

 

4412 Coloma Road

4412 Coloma Road

Coloma, Michigan

 

Inland American Industrial Management LLC

 

 

 

 

 

41.

 

Kinston, LP

104 Enterprise Boulevard

Kinston, North Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

42.

 

C&S Wholesale Grocers, Inc. Westfield

340 Summit Lock Road

Westfield, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

43.

 

C&S Wholesale Grocers, Inc. North Hatfield

95 North Hatfield Road

North Hatfield, Massachusetts

 

Inland American Industrial Management LLC

 

 

 

 

 

44.

 

C&S Wholesale Grocers, Inc. South Hatfield

142 Elm Street

South Hatfield, Massachusetts

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

45.

 

C&S Wholesale Grocers, Inc. Aberdeen

1000 Old Philadelphia Road

Aberdeen, Maryland

 

Inland American Industrial Management LLC

 

 

 

 

 

46.

 

Schneider Electric Building

1354 Clifford Avenue

Loves Park (Rockford), Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

47.

 

Airport Distribution Center #2

4148-4194 Delp Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

48.

 

Airport Distribution Center #7

4313 Air Trans Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

49.

 

Airport Distribution Center #8

4299 Air Trans Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

50.

 

Airport Distribution Center #11

3970 Senator Street

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

51.

 

Airport Distribution Center #19

4011-3977 Raines Road

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

52.

 

Southwide Industrial Center #8

3558 Lamar Avenue

Memphis, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

53.

 

Stone Fort Distribution Center #1

2100 Amnicola Highway

Chattanooga, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

54.

 

Stone Fort Distribution Center #4

4121 South Creek Road

Chattanooga, Tennessee

 

Inland American Industrial Management LLC

 

 

 

 

 

55.

 

UPS Satellite Parke One, Building A

800 N. Black Branch Road

Elizabethtown, Kentucky

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

56.

 

Atlas Cold Storage Facility

1619 Antioch Church Road

Piedmont, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

57.

 

Atlas Cold Storage Facility

2130 Old Georgia Highway

Gaffney, South Carolina

 

Inland American Industrial Management LLC

 

 

 

 

 

58.

 

Atlas Cold Storage Facility

86 Jackson Concourse

Pendergrass, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

59.

 

Atlas Cold Storage Facility

1680 Candler Road

Gainesville, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

60.

 

Atlas Cold Storage Facility

215 Industrial Park Road

Cartersville, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

61.

 

Atlas Cold Storage Facility

2006 Industrial Boulevard

Douglas, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

62.

 

Atlas Cold Storage Facility

6765 Imron Drive

Belvidere, Illinois

 

Inland American Industrial Management LLC

 

 

 

 

 

63.

 

Atlas Cold Storage Facility

240 Chester Street

St. Paul, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

64.

 

Atlas Cold Storage Facility

7130 Winnetka Avenue North

Brooklyn Park, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

65.

 

Atlas Cold Storage Facility

17113 County Road 29

New Ulm, Minnesota

 

Inland American Industrial Management LLC

 

 

 

 

 

66.

 

Atlas Cold Storage Facility

1000 Arctic Avenue

Zumbrota, Minnesota

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

67.

 

C&S Wholesale Grocers, Inc. Industrial Building

400 Industrial Drive

Birmingham, Alabama

 

Inland American Industrial Management LLC

 

 

 

 

 

68.

 

Home Depot — Lake Park

6201 Peterson Road

Valdosta, Georgia

 

Inland American Industrial Management LLC

 

 

 

 

 

69.

 

Home Depot — McCalla

6400 Jefferson Metropolitan Parkway

Birmingham (McCalla), Alabama

 

Inland American Industrial Management LLC

 

 

 

 

 

70.

 

Rolling Plains Regional Jail & Detention Center

118 County Road 206

Haskell, Texas

 

Inland American Industrial Management LLC

 

 

 

 

 

71.

 

Hudson Correctional Facility

3001 Juniper Street

County Road 45.5

Hudson, Colorado

 

Inland American Industrial Management LLC

 

 

 

 

 

72.

 

Imagine Schools at Avondale

950 N. Eliseo C. Felix, Jr. Way

Avondale, Arizona

 

Inland American Industrial Management LLC

 

 

 

 

 

73.

 

Imagine Schools at Coolidge

1290 W. Vah Ki Inn Road

Coolidge, Arizona

 

Inland American Industrial Management LLC

 

 

 

 

 

74.

 

Imagine Charter School at Firestone

5753 Twilight Avenue

Firestone (Longmont), Colorado

 

Inland American Industrial Management LLC

 

 

 

 

 

75.

 

The Imagine Classical Academy at Indigo Ranch

7110 Sand Lakes Heights

Colorado Springs, Colorado

 

Inland American Industrial Management LLC

 

 

 

 

 

76.

 

Imagine School at Town Center

775 Town Center Boulevard

Palm Coast, Florida

 

Inland American Industrial Management LLC

 

 

 

 

 

77.

 

Imagine Discovery Public Charter School

1726 Whitehead Road

Baltimore, Maryland

 

Inland American Industrial Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

78.

 

Imagine-Hope Community Charter School

Lamond Campus

6200 Kansas Avenue, N.E.

Washington, D.C.

 

Inland American Industrial Management LLC

 

 

 

 

 

79.

 

11500 Market Street Building

11500 Market Street

Jacinto City, Texas

 

Inland American Office Management LLC

 

 

 

 

 

80.

 

Bridgeside Point Office Building

100 Technology Drive

Pittsburgh, Pennsylvania

 

Inland American Office Management LLC

 

 

 

 

 

81.

 

SBC Corporate Campus

2000 W. SBC Center

Hoffman Estates, Illinois

 

Inland American Office Management LLC

 

 

 

 

 

82.

 

Denver Highlands Holding, LLC

8822 South Ridgeline Boulevard

Highlands Ranch, Colorado

 

Inland American Office Management LLC

 

 

 

 

 

83.

 

Kinross Lakes

3900 Kinross Lakes Parkway

Richfield, Ohio

 

Inland American Office Management LLC

 

 

 

 

 

84.

 

Regional Road Venture LLC

725 N. Regional Road

Greensboro, North Carolina

 

Inland American Office Management LLC

 

 

 

 

 

85.

 

Houston Lakes Venture LP

8900 Lakes at 610 Drive

Houston, Texas

 

Inland American Office Management LLC

 

 

 

 

 

86.

 

Washington Mutual Building

3801 S. Collins

Arlington, Texas

 

Inland American Office Management LLC

 

 

 

 

 

91.

 

One AT&T Center

909 Chestnut Street

St. Louis, Missouri

 

Inland American Office Management LLC

 

 

 

 

 

88.

 

SunTrust I Office

Virginia

 

Inland American Office Management LLC

 

 

 

 

 

89.

 

SunTrust I Office

Georgia

 

Inland American Office Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

90.

 

SunTrust I Office

Maryland

 

Inland American Office Management LLC

 

 

 

 

 

91.

 

SunTrust II Office

Georgia

 

Inland American Office Management LLC

 

 

 

 

 

92.

 

sanofi-aventis Units I, II & III

55 Corporate Drive

Bridgewater, New Jersey

 

Inland American Office Management LLC

 

 

 

 

 

93.

 

United HealthCare Services, Inc. Building

5701 Katella Avenue

Cypress, California

 

Inland American Office Management LLC

 

 

 

 

 

94.

 

United HealthCare Services, Inc. Building

800 Oak Street

Frederick, Maryland

 

Inland American Office Management LLC

 

 

 

 

 

95.

 

United HealthCare Services, Inc. Building

3100 AMS Boulevard

Green Bay, Wisconsin

 

Inland American Office Management LLC

 

 

 

 

 

96.

 

United HealthCare Services, Inc. Building

7440 Woodland Drive

Indianapolis, Indiana

 

Inland American Office Management LLC

 

 

 

 

 

97.

 

United HealthCare Services, Inc. Building

2700 Midwest Drive

Onalaska, Wisconsin

 

Inland American Office Management LLC

 

 

 

 

 

98.

 

United HealthCare Services, Inc. Building

10701 W. Research Drive

Wauwatosa, Wisconsin

 

Inland American Office Management LLC

 

 

 

 

 

99.

 

American Express

4315 S. 2700 West

Salt Lake City (Taylorsville), Utah

 

Inland American Office Management LLC

 

 

 

 

 

100.

 

American Express

7701 Airport Center

Greensboro, North Carolina

 

Inland American Office Management LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Property

 

Property Management Company

1.

 

Citizens Financial Group

Connecticut

 

Inland American Retail Management LLC

 

 

 

 

 

2.

 

Citizens Financial Group

Delaware

 

Inland American Retail Management LLC

 

 

 

 

 

3.

 

Citizens Financial Group

Massachusetts

 

Inland American Retail Management LLC

 

 

 

 

 

4.

 

Citizens Financial Group

New Hampshire

 

Inland American Retail Management LLC

 

 

 

 

 

5.

 

Citizens Financial Group

Pennsylvania

 

Inland American Retail Management LLC

 

 

 

 

 

6.

 

Citizens Financial Group

Rhode Island

 

Inland American Retail Management LLC

 

 

 

 

 

7.

 

Citizens Financial Group

New York

 

Inland American Retail Management LLC

 

 

 

 

 

8.

 

Citizens Financial Group

Vermont

 

Inland American Retail Management LLC

 

 

 

 

 

9.

 

Citizens Financial Group

Ohio

 

Inland American Retail Management LLC

 

 

 

 

 

10.

 

Citizens Financial Group

Illinois

 

Inland American Retail Management LLC

 

 

 

 

 

11.

 

Citizens Financial Group

Michigan

 

Inland American Retail Management LLC

 

 

 

 

 

12.

 

Citizens Financial Group

New Jersey

 

Inland American Retail Management LLC

 

 

 

 

 

13.

 

SunTrust I

Alabama

 

Inland American Retail Management LLC

 

 

 

 

 

14.

 

SunTrust I

Washington, D.C.

 

Inland American Retail Management LLC

 

 

 

 

 

15.

 

SunTrust I

Florida

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

16.

 

SunTrust I

Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

17.

 

SunTrust I

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

18.

 

SunTrust I

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

19.

 

SunTrust I

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

20.

 

SunTrust I

Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

21.

 

SunTrust I

Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

22.

 

SunTrust II

Florida

 

Inland American Retail Management LLC

 

 

 

 

 

23.

 

SunTrust II

Georgia

 

Inland American Retail Management LLC

 

 

 

 

 

24.

 

SunTrust II

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

25.

 

SunTrust II

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

26.

 

SunTrust II

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

27.

 

SunTrust II

Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

28.

 

SunTrust II

Virginia

 

Inland American Retail Management LLC

 

 

 

 

 

29.

 

SunTrust III

Washington, D.C.

 

Inland American Retail Management LLC

 

 

 

 

 

30.

 

SunTrust III

Florida

 

Inland American Retail Management LLC

 

 

 

 

 

31.

 

SunTrust III

Georgia

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------


 

Property

 

Property Management Company

32.

 

SunTrust III

Maryland

 

Inland American Retail Management LLC

 

 

 

 

 

33.

 

SunTrust III

North Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

34.

 

SunTrust III

South Carolina

 

Inland American Retail Management LLC

 

 

 

 

 

35.

 

SunTrust III

Tennessee

 

Inland American Retail Management LLC

 

 

 

 

 

36.

 

SunTrust III

Virginia

 

Inland American Retail Management LLC

 

--------------------------------------------------------------------------------